Name: Council Regulation (EEC) No 235/81 of 20 January 1981 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1981 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 81 Official Journal of the European Communities No L 37/3 COUNCIL REGULATION (EEC) No 235/81 of 20 January 1981 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 100/76 for the 1981 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas, given the data available at present concerning prices for the products in question , it is necessary to increase these prices for certain products and to maintain them for others for the 1981 fishing year, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as last amended by Regulation (EEC) No 3443/80 (2 ), and in particular Article 14 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 14 ( 1 ) of Regulation (EEC) No 100/76 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II thereto ; Whereas the guide prices of the said products were fixed for the 1980 fishing year by Regulation (EEC) No 2814/79 P) ; The guide prices applicable until 31 December 1981 for products listed in Annex II to Regulation (EEC) No 100 /76 and the products to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAW (&gt;) OJ No L 20, 28 . 1 . 1976, p . 1 . ( 2 ) OJ No L 359, 31 . 12 . 1980 , p . 13 . 3 ) OJ No L 320, 15 . 12 . 1979 , p . 3 . No L 37/4 Official Journal of the European Communities 10 . 2 . 81 ANNEX Group of products Commercial specifications Guide price(ECU/tonne) Sardines Sea-bream of the species Dentex dentex and Pagellus Squid (Loligo spp) Frozen, in lots or in original packages containing the same products Frozen , in lots or in original packages containing the same products Frozen , in original packages containing the same products Frozen , in original packages containing the same products Squid (Ommastrephes sagit ­ tatus , Todarodes sagittatus , Illex spp) 381 963 1 036 994 1 299 987 Cuttlefish of the species Sepia officinalis , Rossia macrosoma and Sepiola rondeletti Frozen , in original packages containing the same products Frozen , in original packages containing the same products Octopus